DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 28, 32, 40, 41, 43, 46 and 50 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Lim et al (Fig. 9).
Regarding claims 26, 40, 41, 43 and 50, Lim et al (Fig. 9) discloses an amplifier circuit comprising an amplifier (950) configured to generate the RF signal (output signal of 950) based on a baseband signal (output signal of 901), a power supply (920) configured to generate a variable supply voltage (output signal of 920) based on a control signal (output signal of 910) indicating a desired supply voltage and to supply the variable supply voltage (output signal of 920) to the amplifier (950), and an envelope tracking circuit (910) configured to generate the control signal (output signal of 910) based on a bandwidth of the baseband signal (see claim 2) and to supply the control signal (output signal of 910) to the power supply (920).
Regarding claim 28, wherein the envelope tracking circuit (910) comprises a signal analysis unit (microprocessor in 910) configured to calculate the bandwidth of the baseband signal.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (Fig. 9).
Furthermore, Lim et al (Fig. 9) further comprising the envelope tracking circuit (910) is configured to generate a first control signal (the first output signal of 910) for a first bandwidth of the baseband signal (output signal of 901) and supply the first control signal (the first output signal of 910) to the power supply (920), and generate a second control signal (the second output signal of 910) for a second bandwidth of the baseband signal (output signal of 901) and supply the second control signal (the second output signal of 910) to the power supply (920). As described above, Lim et al (Fig. 9) discloses all the limitations in the claims except for that the second control signal being a higher desired supply voltage than the first control signal. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain supply voltage values for the first and second control signals, since they are based on the routine experimentation to obtain the optimum operating parameters. 


Allowable Subject Matter
Claims 29-31, 33-39, 44, 45 and 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842